Citation Nr: 0920028	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar 
on the right iliac crest. 

2.  Entitlement to service connection for hypothyroidism due 
to ionizing radiation. 

3.  Entitlement to service connection for shingles to include 
herpes zoster due to ionizing radiation.

4.  Entitlement to service connection for adenocarcinoma of 
the head and neck to include the palate and salivary gland 
due to ionizing radiation.

5.  Entitlement to service connection for a residual 
disability due to facial injuries with broken teeth, 
fractured nose, deviated septum, and headaches.  

6.  Entitlement to service connection for a residual 
disability due to jaw and throat injuries. 

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1957.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A review of the record reveals that the Veteran had requested 
a hearing before the Board at the local VA office (i.e., 
Travel Board hearing).  See the VA Form 9 dated in May 2006.  
In June 2006, in response to a letter from the RO, the 
Veteran indicated that he wanted to stay on the Travel Board 
docket.  In an April 2007 letter, the RO informed the Veteran 
that his hearing before the Board was scheduled for May 9, 
2007.  In an April 2007 letter, the Veteran asked the RO if 
his Travel Board hearing could be re-scheduled, maybe 
rescheduled in 2008.  As of this date, the Veteran has not 
been afforded a hearing before the Board and it appears he 
was taken off the hearing docket in May 2007.  There is no 
indication in the record that he withdrew his request for a 
hearing.    

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  The importance of responding to 
a request for a hearing is recognized under 
38 C.F.R. § 20.904(a)(3) (2008), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  To ensure full compliance with 
due process requirements, a remand is required. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
personal hearing before a Veterans Law 
Judge at the Reno, Nevada, Regional 
Office.  38 U.S.C.A. § 7107 (West 2002).  
A copy of the notice to the Veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




